OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

                                          c/>
            STATE OF TEXAS
            PENALTY FOR
                                                              ZIP 78701    <&
            PRIVATE USE                                       02 1fV       *
                                                              0001401623 MAY. 28. 2015
5/21/2015                      t'i>J
LOPEZ, DWAYNE KEITH Tr|dfc Nb^lJTli-<121,82-CR(1)                         WR-83,335-01
On this day, the application fo%i:0.7 Writ.of Habeas Corpus has been received
and presented to the Court.       *' ..•••7" %;.
                                         "~"^'"                        Abel Acosta, Clerk
                              DWAYNE KEITH LOPEZ
                                           TDC # 2992532